--------------------------------------------------------------------------------

Exhibit 10.3
 
MARSHALL HOLDINGS INTERNATIONAL, INC.
STOCK PURCHASE WARRANT
Expiring November 10, 2013






3,000,000 Shares
North Las Vegas, Nevada







THIS IS TO CERTIFY that, for value received, NORMAN T. REYNOLDS (the “Holder”)
is entitled at any time from the date hereof, but prior to 5:00 p.m., North Las
Vegas, Nevada time on November 10, 2013, subject to and upon the terms and
conditions contained herein, to purchase up to 3,000,000 fully paid and
non-assessable shares of the common stock, par value $0.001 per share (the
“Common Stock”) of MARSHALL HOLDINGS INTERNATIONAL, INC., a Nevada corporation
(the “Company”) at a purchase price of $0.05 per share of the Common Stock (such
number of the shares of the Common Stock and the purchase price being subject to
adjustment as provided herein).  This Warrant shall be void and of no effect and
all rights hereunder shall cease at 5:00 p.m., North Las Vegas, Nevada time on
November 10, 2013, except to the extent theretofore exercised; provided that in
the case of the earlier dissolution of the Company, this Warrant shall become
void on the date fixed for such dissolution.


1.              Covenants of the Company.  The Company covenants that, while
this Warrant is exercisable (a) it will reserve from its authorized and unissued
shares of the Common Stock a sufficient number of shares of the Common Stock to
provide for the delivery of the shares of the Common Stock pursuant to the
exercise of this Warrant, and (b) that all shares of the Common Stock which may
be issued upon the exercise of this Warrant will be fully paid and
non-assessable.


2.              Protection Against Dilution, Etc.  In any of the following
events, occurring after the date of the issuance of this Warrant, appropriate
adjustment shall be made in the number of shares of the Common Stock to be
deliverable upon the exercise of this Warrant and the purchase price per share
of the Common Stock to be paid, so as to maintain the proportionate interest of
the Holder as of the date hereof (a) recapitalization of the Company through a
split-up or reverse split of the outstanding shares of the Common Stock into a
greater or lesser number, as the case may be, or (b) declaration of a dividend
on the shares of the Common Stock, payable in shares of the Common Stock or
other securities of the Company convertible into shares of the Common Stock, or
(c) any of the events described in Paragraph 4 hereof.  Notwithstanding the
foregoing, no adjustment required by the provisions of this Warrant shall reduce
the purchase price per share of the Common Stock below $0.001.


3.              Merger, Etc.  In case the Company, or any successor, shall be
consolidated or merged with another company, or substantially all of its assets
shall be sold to another company in exchange for stock, cash or other property
with the view to distributing such stock, cash or other property to its
stockholders, each of the shares of the Common Stock purchasable by this Warrant
shall be replaced for the purposes hereof by the securities of the Company or
cash or property issuable or distributable in respect of one share of the Common
Stock of the Company, or its successors, upon such consolidation, merger, or
sale, and adequate provision to that effect shall be made at the time
thereof.  Provided, however, notwithstanding anything herein contained to the
contrary, in the event that the terms of any such consolidation, merger or sale
call for the distribution of any cash or property to the stockholders of the
Company, no such cash or property shall be distributable to the Holder in
connection with any unexercised portion of this Warrant, unless the Holder shall
have exercised this Warrant pursuant to the terms of Paragraph 6 hereof and all
other terms of this Warrant.


4.              Notice of Certain Events.  Upon the happening of any event
requiring an adjustment of the Warrant purchase price hereunder, the Company
shall forthwith give written notice thereof to the Holder stating the adjusted
Warrant purchase price and the adjusted number of shares of the Common Stock
purchasable upon the exercise hereof resulting from such event and setting forth
in reasonable detail the method of calculation and the facts upon which such
calculation is based.  The Board of Directors of the Company shall determine the
computation made hereunder.  In the case of (a) any consolidation, merger, or
sale affecting the Company and calling for the payment of cash or the delivery
of property to stockholders of the Company, or (b) any voluntary or involuntary
dissolution, liquidation, or winding up of the Company shall at any time be
proposed, the Company shall give at least 20 days’ prior written notice thereof
to the Holder stating the date on which such event is to take place and the date
(which shall be at least 20 days after the giving of such notice) as of which
the holders of record of shares of the Common Stock shall be entitled to
participate in any such event.  If the Holder does not elect to exercise any
part of this Warrant as a result of any such notice, the Holder shall have no
right with respect to any portion of this Warrant which shall remain unexercised
to participate in (x) any such cash or other property resulting from any such
consolidation, merger or sale, or (y) any voluntary or involuntary dissolution,
liquidation, or winding up of the Company.

 
1

--------------------------------------------------------------------------------

 

5.              Stockholders’ Rights.  Until the valid exercise of this Warrant,
the Holder shall not be entitled to any rights of a stockholder with respect to
the shares of the Common Stock covered by this Warrant; but immediately upon the
exercise of this Warrant and upon payment as provided herein, the Holder shall
be deemed a record holder of the shares of the Common Stock.


6.              Manner of Exercise.  In order to exercise this Warrant, the
Holder shall surrender this Warrant, duly endorsed or assigned to the Company
or, in blank, at the office of the Company, accompanied by (a) written Form of
Election to Purchase attached hereto (the “Exercise Notice”) that the Holder
elects to exercise this Warrant or, if less than the entire amount thereof is to
be exercised, the portion thereof to be exercised, and (b) payment of the
purchase price of the shares of the Common Stock to be purchased on such
exercise, in cash or by cashier’s or certified check.


This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the day of surrender of this Warrant for exercise in
accordance with the foregoing provisions, and at such time the person or persons
entitled to receive the shares of the Common Stock issuable upon exercise shall
be treated for all purposes as the record holder or holders of the shares of the
Common Stock at such time.  As promptly as practicable on or after the exercise
date, but in no event later than three business days, the Company shall issue
and shall deliver to the Holder a certificate or certificates for the number of
full shares of the Common Stock issuable upon exercise.


In case this Warrant is exercised in part only, upon such exercise the Company
shall execute and deliver to the Holder thereof, at the expense of the Company,
a new Warrant to purchase, in the aggregate, in the number of shares of the
Common Stock covered by the unexercised portion of this Warrant.


7.              Cashless Exercise.  Notwithstanding anything contained herein to
the contrary, the Holder may, in its sole discretion, exercise this Warrant in
whole or in part and, in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the Exercise Price,
elect instead to receive upon such exercise the “Net Number” of the shares of
the Common Stock determined according to the following formula (a “Cashless
Exercise”):


Net Number = (A x B) - (A x C)
B


For purposes of the foregoing formula:


A = The total number of the shares of the Common Stock with respect to which
this Warrant is then being exercised.


B = The average of the closing sale price of the shares of the Common Stock (as
reported by Bloomberg) on the five trading days immediately preceding the date
of the Exercise Notice.


C = The Exercise Price then in effect for the applicable shares of the Common
Stock at the time of such exercise.

 
2

--------------------------------------------------------------------------------

 

8.              Limitation on Exercise.  The Holder (including any successor,
transferee or assignee) shall not have the right to convert any portion of this
Warrant to the extent that after giving effect to such exercise, the Holder
(together with the Holder’s affiliates) would beneficially own in excess of
4.99% (the “Maximum Percentage”) of the number of shares of the Common Stock of
the Company outstanding immediately after giving effect to such exercise.  For
purposes of the foregoing sentence, the number of shares of the Common Stock
beneficially owned by the Holder and its affiliates shall include the number of
shares of the Common Stock issuable upon conversion of this Warrant with respect
to which the determination of such sentence is being made, but shall exclude the
number of shares of the Common Stock which would be issuable upon (i) exercise
of the remaining, non-exercised portion of this Warrant beneficially owned by
the Holder or any of its affiliates and (ii) exercise of the unexercised or
non-converted portion of any other securities of the Company (including, without
limitation, any other notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its affiliates.  Except as set forth in the preceding
sentence, for purposes of this paragraph, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended.  For purposes of this paragraph, in determining the number of
outstanding shares of the Common Stock, the Holder may rely on the number of
outstanding shares of the Common Stock as reflected in (x) the Company’s most
recent Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y) a more recent
public announcement by the Company, or (z) any other notice by the Company or
the Transfer Agent setting forth the number of shares of the Common Stock
outstanding.  For any reason at any time, during regular business hours of the
Company and upon the written request of the Holder, the Company shall within two
Business Days confirm in writing to the Holder the number of shares of the
Common Stock then outstanding.  In any case, the number of outstanding shares of
the Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
the Common Stock was reported.  By written notice to the Company, the Holder may
increase or decrease the Maximum Percentage to any other percentage specified in
such notice; provided that (A) any such increase will not be effective until the
61st day after such notice is delivered to the Company, (B) any such increase or
decrease will apply only to the Holder and not to any other holder of warrants,
and (C) and in no case shall the Holder or its Affiliates acquire in excess of
9.999% of the outstanding shares of the Common Stock or the voting power of the
Company.


9.              Representations and Covenants of the Holder.  The Holder
represents and covenants that this Warrant has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
applicable securities law.  This Warrant has been purchased for investment only
and not with a view to distribution or resale, and may not be sold, pledged,
hypothecated or otherwise transferred unless this Warrant or the shares of the
Common Stock represented hereby are registered under the Securities Act, and any
other applicable securities law, or the Company has received an opinion of
counsel satisfactory to it that registration is not required.  A legend in
substantially the following form will be placed on any certificates or other
documents evidencing the shares of the Common Stock to be issued upon any
exercise of this Warrant:


THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAW OF ANY STATE.  WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAW OF ANY STATE, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.


Further, stop transfer instructions to the transfer agent of the shares of the
Common Stock have been or will be placed with respect to the shares of the
Common Stock so as to restrict the resale, pledge, hypothecation or other
transfer thereof, subject to the further items hereof, including the provisions
of the legend set forth in this paragraph.


10.            Fractional Warrants.  Upon the exercise of this Warrant, no
fractions of shares of the Common Stock shall be issued; but fractional Warrants
shall be delivered, entitling the Holder, upon surrender with other fractional
Warrants aggregating one or more full shares of the Common Stock, to purchase
such full shares of the Common Stock.

 
3

--------------------------------------------------------------------------------

 

11.            Registration Obligation.  The Company has not agreed to file and
the Company does not anticipate the filing of a registration statement under the
Securities Act to allow a public resale of this Warrant or the resale of any
shares of the Common Stock issued upon the exercise of this Warrant.


12.            Loss, Theft, Destruction of Warrant.  Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruction, upon
receipt of indemnity reasonably satisfactory to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of this Warrant, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant, a new Warrant of like tenor.


13.            Arbitration.  Any controversy or claim arising out of or relating
to this Warrant, or the breach, termination, or validity thereof, shall be
settled by final and binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA Rules”) in
effect as of the effective date of this Warrant.  The American Arbitration
Association shall be responsible for (a) appointing a sole arbitrator, and (b)
administering the case in accordance with the AAA Rules.  The situs of the
arbitration shall be North Las Vegas, Nevada.  Upon the application of either
party to this Warrant, and whether or not an arbitration proceeding has yet been
initiated, all courts having jurisdiction hereby are authorized to (x) issue and
enforce in any lawful manner, such temporary restraining orders, preliminary
injunctions and other interim measures of relief as may be necessary to prevent
harm to a party’s interest or as otherwise may be appropriate pending the
conclusion of arbitration proceedings pursuant to this Warrant, and (y) enter
and enforce in any lawful manner such judgments for permanent equitable relief
as may be necessary to prevent harm to a party’s interest or as otherwise may be
appropriate following the issuance of arbitral awards pursuant to this
Warrant.  Any order or judgment rendered by the arbitrator may be entered and
enforced by any court having competent jurisdiction.


14.            Benefit.  All the terms and provisions of this Warrant shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto, and their respective successors and permitted assigns.


15.            Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given (a) on the date they are
delivered if delivered in person; (b) on the date initially received if
delivered by facsimile transmission or email followed by registered or certified
mail confirmation; (c) on the date delivered by an overnight courier service; or
(d) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid, if to the
Company addressed to Mr. Elwood Sprenger at 2750 West Brooks Avenue, Suite 103,
North Las Vegas, Nevada 89032, telecopy (702) 442-7756, and email
jamie@marshalldc.com; and if to the Holder addressed to Norman T. Reynolds, Esq.
at 815 Walker Street, Suite 1250, Houston, Texas 77002, telecopy (713) 237-3202,
and email nreynolds@gpm-law.com.  Any party hereto may change its address upon
10 days’ written notice to any other party hereto.


16.            Construction.  Words of any gender used in this Warrant shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.  In addition, the pronouns used in this Warrant shall be understood
and construed to apply whether the party referred to is an individual,
partnership, joint venture, corporation or an individual or individuals doing
business under a firm or trade name, and the masculine, feminine and neuter
pronouns shall each include the other and may be used interchangeably with the
same meaning.


17.            Headings.  The headings used in this Warrant are for convenience
and reference only and in no way define, limit, simplify or describe the scope
or intent of this Warrant, and in no way effect or constitute a part of this
Warrant.


18.            Invalidity.  In the event any one or more of the provisions
contained in this Warrant shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect the other provisions of this Warrant.


19.            Law Governing.  This Warrant shall be construed and governed by
the laws of the State of Nevada, and all obligations hereunder shall be deemed
performable in Clark County, Nevada.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Warrant has been issued on November 10, 2008.



 
MARSHALL HOLDINGS INTERNATIONAL, INC.
                   
By
     
Elwood Sprenger, Chairman


 
5

--------------------------------------------------------------------------------

 

FORM OF ELECTION TO PURCHASE


(To be executed by the Holder to exercise the right to purchase shares of the
Common Stock under the foregoing Warrant)


To: MARSHALL HOLDINGS INTERNATIONAL, INC.


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
the Common Stock (the “Common Stock”), $0.001 par value, of Marshall Holdings
International, Inc. and encloses one Warrant and $0.05 for each share of the
Common Stock being purchased or an aggregate of $________________ in cash or
certified or official bank check or checks, which sum represents the aggregate
exercise price together with any applicable taxes payable by the undersigned
pursuant to the Warrant.  Provided, however, in lieu of making the cash payment
otherwise contemplated in payment of the Exercise Price, the undersigned hereby
elects to receive upon such exercise the “Net Number” of the shares of the
Common Stock pursuant to the Cashless Exercise provisions of the Warrant.


The undersigned requests that certificates for the shares of the Common Stock
issuable upon this exercise be issued in the name of:



                   
(Please print name and address)
         
(Please insert Social Security or Tax Identification Number)
 



If the number of shares of the Common Stock issuable upon this exercise shall
not be all of the shares of the Common Stock which the undersigned is entitled
to purchase in accordance with the enclosed Warrant, the undersigned requests
that a new Warrant evidencing the right to purchase the shares of the Common
Stock not issuable pursuant to the exercise evidenced hereby be issued in the
name of and delivered to:
 

                   

(Please print name and address)
 
Dated:
   
Name of Holder:
               
(Print)
                 
(By:)
                 
(Name:)
                 
(Title:)
                 
Signature must conform in all respects to name of the Holder as specified on the
face of the Warrant.

 
 

--------------------------------------------------------------------------------